

116 HR 4557 IH: Preserve Science in Policymaking Act of 2019
U.S. House of Representatives
2019-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4557IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2019Mr. Casten of Illinois (for himself, Mr. Tonko, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the termination of advisory committees before the end of their charter unless
			 authorized by law, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserve Science in Policymaking Act of 2019. 2.Prohibition on termination of advisory committeesSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) is amended by inserting at the end the following new subsection:
			
 (d)An advisory committee created under paragraphs (1) or (2) of section 9(a) may not be terminated by the President, the head of an agency, or any officer of the Federal Government before the end of the charter of the advisory committee unless—
 (1)the termination is authorized by law; or (2)the termination is unanimously approved by the Chief Data Officer, Chief Evaluation Officer, and Chief Information Officer of the relevant agency.
 (e)Before the termination of an advisory committee under subsection (d)(2) and not later than 60 days before the date on which the advisory committee is scheduled to be terminated, the head of the relevant agency shall submit to Congress a notification of such termination and provide for a public notice and comment period.. 
		